Title: Report on the Petition of Abraham Scribner and Thomas Cable, [30 November 1792]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, November 30, 1792Communicated on December 11, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred the petition of Abraham Scribner and Thomas Cable, respectfully [submits] the following Report thereupon.
The petition seeks compensation for the hire and value of a sloop, alleged to have been impressed into the public service, in August 1776, by Hugh Hughes, then Assistant Quarter-Master, with an engagement to pay, at the rate of four dollars a day, for the use of the Sloop, and to pay for her, in case of loss by inevitable accident, or capture by the enemy, which loss by capture is stated to have happened.
From the proofs which accompany the petition, there is satisfactory ground to conclude, that the vessel in question was impressed into the public service, at the period mentioned, and that shortly after, she was intercepted and fell into the hands of the enemy.
But it is not equally clear, that her loss was truly owing to her detention in public service. It appears, that she arrived at New York with some Militia and stores on board, the 27th. of August 1776; the day on which she is stated to have been impressed; and it is not alleged, that she was detained more than four days, when the British vessels, which are said to have prevented her safe return, were already in the Narrows above Hell-gate, about eight miles from New York.
Recurring to the known expedition, with which the retreat from Long Island was effected, the probability is, that the detention was still less considerable, than is now, from recollection, suggested: And the presumption, upon the whole, would rather be, that the detention made no difference, as to the eventual fate of the Vessel.
But if there was an unconditional agreement to indemnify in case of loss, that presumption might not be a good objection to the claim. The proof of such agreement (excluding the attestation of one of the petitioners, which, in point of precedent, cannot be received as evidence) is a certificate from Hugh Hughes of the 9th. of April 1790, which comes fully up to the suggestions of the petitioners, except that it would rather appear from it, that the indemnification was to be made only in case of loss by accident, or capture, while in the actual service of the public. If the Certificate is to be understood in this sense, the condition of the indemnification did not happen.
But strong objections otherwise lie against this claim. From the time of its origination to that of presenting the petition under consideration, a period of near fourteen years has intervened. And there is no evidence or suggestion of any prior application. The delay has not only involved a bar from the Acts of limitation, but must render any proof of the agreement relied upon, short of a written cotemporary document, unsatisfactory. The books and vouchers of Mr. Hughes having been destroyed by fire, no aid to his recollection can be supposed to have been drawn from that source. And, as a general rule, it would be extremely unsafe, to admit claims upon the declarations and acknowledgments of public officers, made at so late a day, especially, if founded only upon memory. Reasons of a particular nature, detailed in a report of the Secretary of the 16th. of April last, strengthen the general considerations, which readily occur on this head.
No special excuse for the delay is assigned.
Wherefore, and under all the circumstances of the case, the Secretary does not perceive sufficient ground for an exception to the operation of the Acts of limitation, in favor of the petitioners.
Which is humbly submitted,

Alexander Hamilton,Secry. of the Treasry.
Treasury Department,November 30th 1792.
